PER CURIAM: *
Daneshjou Company Inc. and M.B. Daneshjou (collectively “Daneshjou”) appeal the district court’s summary declaratory judgment that Mid-Continent Casualty Company owes Daneshjou no duty to defend or indemnify. We affirm for the reasons given by the district court in its very thorough discussion of the issue of manifestation and the evidence regarding the same.
AFFIRMED.

Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.